At the trial of this action of the case for negligence the plaintiff was nonsuited and assigns such nonsuit as error.
The record discloses that the plaintiff was employed in the repair shop of the defendant and was under the immediate direction of one Ballou. On the day of the accident Ballou brought to the plaintiff's work bench a gasoline tank from a *Page 610 
certain automobile and placed it thereon, within a short distance of a lighted gas forge, and requested plaintiff to make some repairs thereon, by soldering the same, before a certain time. Unknown to the plaintiff and to Ballou, there was a slight quantity of gasoline in the tank, and the fumes from it ignited while the plaintiff was at work upon the tank, and the resulting explosion caused the injury for which the plaintiff seeks to hold the defendant corporation liable, claiming that Ballou was a vice-principal of the defendant.
The trial justice held that the case was governed by the decisions of this court in Milhench v. E. Jenckes Mfg. Co.,24 R.I. 131, where this court held (p. 133) as follows: "If he intends to rely upon the fact that his injury was caused by reason of the negligence of a vice-principal, he must clearly fail; because, under the well-settled law of this State, it is the character of the act, and not the rank of the person performing it, which is the test of vice-principalship. Hanna
v. Granger, 18 R.I. 507; Morgridge v. Telegraph Co.,20 R.I. 386."
The trial justice, in granting the nonsuit, said: "This was not a fixture, or permanently attached to the structure, but simply an ordinary repair job; and it seems to me that the negligence, assuming there was negligence, of the foreman, the boss, was the negligence of a fellow-servant."
I am of the opinion that the plaintiff's exception should be overruled. The evidence shows no lack of repair in any of the fixtures or appurtenances of the shop, and no unsafe conditions there, for either of which the defendant corporation could be held responsible. The accident seems to have resulted from the act of Ballou in personally placing the tank, which he knew to be a gasoline tank, but which the plaintiff avers he supposed was a water tank, in dangerous proximity to the lighted forge, without first assuring himself that there was no gasoline in the tank which might cause an explosion. Whatever the liability may be of Ballou, I am unable to agree that the defendant corporation is liable because of his act. As said by this court in Larich v.Moies, 18 R.I. 513, 514: "The manner of proceeding with the work was committed to a foreman or `boss,' and this involved the exercise of such discretion and judgment as belongs *Page 611 
to a co-worker in a superior grade. No duty of a master was omitted or violated, but the negligence, if there was negligence, was purely that of a fellow-servant, for which the plaintiff cannot recover against the principal." Here there is shown no neglect in the selection of suitable appliances, and the declaration contains no count even charging the employment of unskilled or incompetent servants.